Citation Nr: 1512751	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for severe degenerative joint disease (DJD) of the right knee with lateral and medial meniscus fragmentation, questionable anterior cruciate ligament (ACL) rupture, and avascular necrosis of the weight bearing surface of the lateral tibial plateau [right knee DJD].  

2.  Entitlement to an increased rating in excess of 10 percent for right knee limitation of extension.  

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee, status post arthroscopic partial medial meniscectomy [left knee DJD], for the period of appeal prior to February 26, 2013.  

4.  Entitlement to an increased rating in excess of 10 percent for instability of the left knee, status post arthroscopic partial medial meniscectomy [left knee instability]. 

5.  Entitlement to an increased rating in excess of 30 percent for residuals of total left knee replacement, previously rated as degenerative joint disease of the left knee, status post arthroscopic partial medial meniscectomy [left knee replacement residuals] for the period of appeal from April 1, 2014 to August 17, 2014.  

6.  Entitlement to an extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 following an August 18, 2014 left knee surgery, based upon convalescence beyond September 30, 2014.  

7.  Entitlement to an increased rating in excess of 30 percent for the left knee replacement residuals for the period of appeal from October 1, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A July 2001 rating decision continued a 20 percent rating for degenerative joint disease of the right knee.  The Veteran then perfected an appeal of this issue.  

In February 2003, during the pendency of appeal, the RO recharacterized the Veteran's right knee DJD to its current iteration (severe degenerative joint disease of the right knee with lateral and medial meniscus fragmentation, questionable ACL rupture, and avascular necrosis of the weight bearing surface of the lateral tibial plateau) and increased the rating to 30 percent, effective May 31, 2001.  In August 2004, the RO again increased the rating for the Veteran's right knee DJD to 40 percent, effective May 31, 2001.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A June 2005 rating decision increased the rating for the Veteran's left knee DJD from zero percent to 100 percent, based on surgical treatment necessitating convalescence, for the period from January 6, 2005 to February 28, 2005.  The rating decision also assigned a 10 percent rating for the period from March 1, 2005.  The Veteran perfected an appeal of this issue.

In December 2010, the Board remanded these issues for corrective action and additional development.  In April 2013, the Board denied a rating higher than 40 percent for the right knee DJD, granted a separate 10 percent rating for limited extension of the right knee, denied a rating higher than 10 percent for the left knee DJD, and granted a separate 10 percent rating for slight recurrent subluxation of the left knee.

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development in accordance with the JMR. In a November 2013 Order, the Court granted the parties' motion, vacating the Board's April 2013 decision to the extent that it denied increased ratings for the disabilities on appeal, and remanding the matter to the Board for compliance with instructions in the JMR.  

While the Veteran's appeal was pending before the Court, an April 2013 rating decision assigned a 100 percent rating for residuals of total left knee replacement surgery (previously rated as degenerative joint disease of the left knee, status post arthroscopic partial medial meniscectomy) for the period from February 26, 2013 to March 31, 2014, and assigned a 30 percent rating beginning on April 1, 2014.  This rating decision also implemented the Board's grant of separate evaluations for limited extension of the right knee, effective December 2, 2002, and instability of the left knee, effective May 10, 2005.

In April 2014, the Board remanded the issues on appeal to the RO for action in accordance with the JMR, including scheduling the Veteran for an examination to determine whether staged ratings are appropriate for the right knee DJD and to obtain a medical opinion on which left knee symptoms are attributable to arthritis, subluxation, and symptomatic removal of semilunar cartilage.  The Veteran was afforded an examination of his bilateral knees in May 2014 and the examination report is associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in October 2014, a rating decision assigned a temporary evaluation of 100 percent to the Veteran's left knee replacement residuals, based on surgical treatment necessitating convalescence, for the period from August 18, 2014 to September 30, 2014.  The rating decision also assigned a 30 percent rating from April 1, 2014.

Additional evidence, including lay statements from the Veteran and medical statement of L.L., M.D. were submitted after the most recent statement of the case.  The Board notes however, that in September 2014 the Veteran's representative indicated that if any additional evidence was submitted, they waived the right to have the case remanded for RO consideration.  Accordingly, the Board will proceed with the appeal.  38 C.F.R. § 20.1304


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's right knee DJD is manifested by pain, crepitus, an antalgic gait, and use of a brace.  There was no evidence of ankylosis, recurrent subluxation, semilunar cartilage dislocation, flexion limited beyond 110 degrees, or genu recurvatum.

2.  For the period from May 1, 2001 until December 1, 2002, the Veteran's right knee extension is limited to 15 degrees.

3.  For the appeal period from December 2, 2002, the Veteran's right knee extension is limited to no more than 10 degrees.

4.  For the period of appeal prior to February 26, 2013, the Veteran's left knee DJD is manifested by flexion limited to no more than 80 degrees.  There is no evidence of ankylosis, semilunar cartilage dislocation, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

5.  For the period of appeal from May 10, 2005 to February 25, 2013, the Veteran's left knee symptomatic semilunar cartilage removal is manifested by an antalgic gait, mild grinding, and mild guarding.  

6.  For the period of appeal prior to February 26, 2013, the Veteran's left knee instability is manifested by slight lateral instability.

7.  For the period of appeal from April 1, 2014 to August 17, 2014, the Veteran's left knee replacement residuals are manifested by chronic severe painful motion or weakness.  

8.  The Veteran's left knee surgery residuals have been shown to require a period of convalescence following an August 18, 2014 surgical procedure lasting until November 30, 2014.

9.  Resolving all reasonable doubt in the Veteran's favor, for the period of appeal from December 1, 2014, the Veteran's left knee replacement residuals are manifested by chronic severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for the assignment of a disability evaluation in excess of 40 percent for right knee DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5262 (2014).

2.  For the period from May 31, 2001, to December 1, 2002, the criteria for the assignment of a disability evaluation of 20 percent for right knee limitation of extension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2014).

3.  For the period of appeal from December 2, 2002, the criteria for the assignment of a disability evaluation in excess of 10 percent for right knee limitation of extension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2014).

4.  For the period of appeal prior to February 26, 2013, the criteria for the assignment of a disability evaluation in excess of 10 percent for left knee DJD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2014).

5.  For the period from May 10, 2005 to February 25, 2013, the criteria for a separate assignment of a disability evaluation of 10 percent for left knee symptomatic removal of semilunar cartilage are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2014).

6.  For the period of appeal prior to February 26, 2013, the criteria for the assignment of a disability evaluation in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2014).

7.  For the period of appeal from April 1, 2014 to August 17, 2014, the criteria for the assignment of a disability evaluation of 60 percent for left knee replacement residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2014).

8.  The criteria for an extension of a temporary total disability rating for convalescence following an August 18, 2014 left knee surgery until November 30, 2014 have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.30 (2014). 

9.  For the period of appeal from December 1, 2014, the criteria for the assignment of a disability evaluation of 60 percent for left knee replacement residuals have been met.  38 U.S.C.A. § 1155 (West 22014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, with regard to the right knee disabilities, the RO provided notice letters to the Veteran in March 2006, May, 2008, and December 2010.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim)

With regard to the left knee disabilities, the RO provided a notice letter to the Veteran in April 2005, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that the Veteran has been represented by a Veteran's Service Organization and counsel throughout the adjudication of the claim, and there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from 1991 to October 2014 are associated with the claims file.  Medical records from private treatment facilities are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in May 2001, December 2002, May 2005, May 2008, December 2010, and May 2014 to obtain medical evidence regarding the severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.   38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides that for one year following implantation of the prosthesis, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Note (1):  The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Right Knee Claims

Right Knee DJD

The Veteran's right knee DJD is rated under Diagnostic Codes 5010-5262 for traumatic arthritis and impairment of the tibia and fibula.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010, represent the diagnostic code used to rate traumatic arthritis.  The second four digits after the hyphen, 5262, represent the diagnostic code for tibia and fibula impairment.  The Board notes that the August 2004 rating decision rated the Veteran under Diagnostic Code 5262 by analogy, and explained that the Veteran's disability was not specifically listed in the rating schedule, so it was rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, were closely related.  

The Veteran contends that he has been forced to miss work and that his ability to function on a daily basis has been affected.  He asserts that he has no pain-free days.  The Veteran states that his right knee has continually gotten worse, and that VA has attempted to use medication to treat his knee, but that resulted in bloody stool.  He states that he wears a knee brace, but his knee still aches daily, swells, and pops out of the joint.  Furthermore, the Veteran asserts, the poor condition of his right knee causes him to depend more on his left leg and that has caused damage to his left knee.  The Veteran states that he gets injections in his right knee, and that it is deformed and bends toward his left knee.  See the July 2002 notice of disagreement; October 2002 VA Form 9, January 2003 statement; October 2004 statement; April 2012 statement.

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 40 percent for the service-connected right knee DJD.  Forty percent is the maximum rating under Diagnostic Code 5262.  As such, for a 50 percent rating, there must be evidence of ankylosis of the knee in flexion between 20 and 45 degrees, or evidence that extension is limited to 45 degrees.  In this case, the weight of the competent and credible evidence shows that for the period of the appeal, there is no evidence of ankylosis of the right knee and extension was limited to no more than 15 degrees.  

The Board finds that the right knee DJD does not more nearly approximate ankylosis of the knee in flexion between 20 and 45 degrees, or approximate limitation of extension to 45 degrees.  The Veteran was afforded a VA examination in May 2001.  The Veteran reported symptoms of a sharp and aching pain, noting that his knee was weak and got stiff and swelled at times.  He did not have any heat or redness, and he did not use a brace, crutches, cane, or corrective shoe.  The examiner found that the Veteran had instability and occasional locking, as well as fatigability and lack of endurance.  The Veteran walked with a limp on the right side, and his right knee had swelling, deformity, and crepitus, but no laxity or tenderness.  Right knee flexion was limited to 132 degrees and extension was limited to 15 degrees, with pain on motion.  X-rays showed slight narrowing of the joint space due to degenerative disc disease.  

VA treatment records indicate that the Veteran was treated for right knee pain in 2002.  In May 2002, the Veteran reported unchanged, daily knee pain.  In June 2002, the Veteran had constant, aching pain his right knee, including at night.  His knee exhibited a small effusion and primarily lateral joint line tenderness with better range of movement on the right than on the left knee.  X-rays indicated windswept deformity with marked lateral compartment narrowing and peripheral osteophytes on the right.  The impression was advanced osteoarthritis.  In July 2002, the Veteran had pain in his knee, full range of motion and muscle strength.  The VA physician indicated that the Veteran had some crepitation at the knee joint, and on x-ray the Veteran had some low-grade osteoarthritic changes of the lateral compartment of the right knee.  The examiner gave the Veteran a steroid injection into the right knee.  In August 2002, the Veteran reported no improvements from the injection.  In September 2002, the Veteran had an MRI of his knee, which showed pronounced degenerative changes of the lateral compartment and milder degenerative changes of the medial compartment and patellafemoral joint.  There was also a grossly abnormal appearance of the lateral meniscus with a probable large tear and/or fragmentation of the posterior horn with some displaced fragments, a probable chronic ACL rupture, and probable avascular necrosis involving the weight-bearing surface of the lateral tibial plateau.  The Veteran's VA physician reported that the Veteran would need arthroscopic surgery to clean out the knee joint.

In December 2002, the Veteran underwent a second VA examination of his right knee.  The Veteran reported that his knee continued to swell, that he experienced an aching pain, that his knee was weak, and that he had no heat or redness.  The Veteran also reported that he used a brace on his knee and he missed 3 weeks of work in the past year due to knee problems.  The examiner indicated that the Veteran had instability, locking, fatigability, and lack of endurance in his knee.  The Veteran walked with a limp on the right side, and his right knee had swelling, deformity, and crepitus, but no laxity or tenderness.  Right knee flexion was limited to 120 degrees and extension was limited to 12 degrees, with pain on motion.  Referencing the September 2002 MRI, the examiner stated that the Veteran had a very severe right knee problem with severe degenerative joint disease changes.  

The Veteran continued to see treatment for his knee at VA.  In August 2003, an orthopedic surgeon strongly recommended that the Veteran tried to find employment without demands of walking, climbing, or stairs (the Veteran works for the U.S. Postal Service as a mail carrier).  Treatment notes indicate that in March 2004, a VA orthopedic surgeon reported that the right knee had more valgus than the left knee, more atrophy in the right knee than the left knee, and that the lateral compartment disease was worse at the right than the left.  The Veteran also reported that his employment had been modified so that he was only walking for prolonged distances twice per week.  

In April 2004, the Veteran was referred to physical therapy for his knee.  The Veteran reported that his knee hurt all the time, and declined to have another surgery on his knee (he had two arthroscopic surgeries on the knee while in service).  The VA physical therapist noted that the Veteran's extension was limited to 5 percent, and assessed the Veteran as having knee pain and weakness.  A hinged brace was ordered for the Veteran's right knee.

In June 2006, the Veteran complained of constant aching in his knee and thought it was getting worse.  The VA doctor reported that the knee had a full range of motion and no effusion, heat, or inflammation.  The right knee had some tenderness medially above the joint line and more severely laterally at about the joint line.  X-rays showed degenerative changes in both compartments.  In July, August, and September 2006, the Veteran was given a series of 3 steroid injections in his right knee joint.  

In November 2006, during an examination of the Veteran's left knee, a private doctor, Dr. G.H., indicated that the Veteran had crepitus in his right knee, lateral joint pain, and a small effusion.  Dr. G.H. noted in an examination report from March 2007 for the Veteran's left knee that the Veteran's right knee would need to be replaced sometime in the future.

In November and December 2007, the Veteran was given a series of 3 Euflexxa injections into his right knee.

In May 2008, the Veteran had a VA examination for his left knee; however his right knee range of motion was also measured.  He had flexion from zero to 110 degrees and extension limited by 5 degrees, with pain on motion but no additional limitations after three repetitions of range of motion.  X-rays revealed moderate osteoarthritis of the lateral portion of the right knee, with no evidence of joint effusion or abnormal soft tissue metallic densities.

In 2008 and 2009, the Veteran had two series of Hyalgan injections to his right knee.  In July 2009, at the time of one of his Hyalgan injections, the Veteran's right knee had full extension and flexion to 115 degrees.

The Veteran was afforded a third VA examination of his right knee in December 2010.  The Veteran reported symptoms of pain, stiffness, weakness, and inflammation including warmth, redness, swelling, and tenderness, with moderate flare-ups of joint disease every 3 to 6 months.  The Veteran also stated that he had missed 8 to 10 days of work in the past year due to knee pain.  Upon physical examination, the examiner found that the Veteran had a mild limp, crepitation, clicks or snaps, and grinding on the lateral side.  He had no instability, patellar abnormality, or meniscus abnormality.  Right knee flexion was to 125 degrees and extension was normal, with pain on motion but no additional limitations after three repetitions of range of motion.  There was no ankylosis or effusion.  The Veteran's right knee was mildly enlarged, but the skin was normal temperature and there was no redness or increased joint warmth.  The diagnosis was post-right knee meniscal arthroscopic repair with x-ray evidence (taken in May 2008) of moderate degenerative joint disease. 

The Veteran reported falling and injuring his right knee on December 16, 2010.  In a VA treatment record dated February 2011, the Veteran stated that he felt a pop in his knee and that his knee had not been quite right since then.  Physical examination showed that the Veteran could fully extend and had flexion to 115 degrees.  X-rays again revealed end-stage osteoarthritis of his right knee, but no new injuries.  The Veteran was cleared to return the work the day after his injury with limitations, and was cleared to return to regular duty at work on January 5, 2011.  In a follow-up examination in February 2011, Dr. J.W. reported that the Veteran had a mild right antalgic gait and medial joint tenderness.  The Veteran's extension was limited to approximately 4 degrees and flexion to approximately 100 degrees, with some pain on flexion and rotation.  The Veteran declined having a steroid injection in his right knee.  

Two lay statements were submitted in January 2011.  First, the Veteran's colleague, Ms. C.C., stated that for the last two years, it was apparent by looking at the Veteran's right knee that it was swollen and deformed.  She stated that the Veteran always walked with a noticeable limp, and that his gait had gotten progressively worse.  Second, the Veteran's sister, Ms. B.F., stated that she saw the Veteran limping and expressing discomfort due to walking and playing with his children.  She stated that she saw him grimacing as he tried to play with his children and that his knees were often swollen.

In May 2011, VA x-rays of the right knee showed complete loss of the lateral compartment with adjacent bony sclerosis and early cartilaginous calcifications in the medial compartment.  There was extremely advanced degenerative spurring noted in the right posterior patella with narrowing of the patellofemoral space.  The narrowing was accompanied by a large hypertrophic spur along the anterior aspect of the femur.  The VA radiologist noted that the degenerative joint disease had progressed since the May 2008 examination.  In June 2011, the Veteran had 2 Hyalgan injections in his right knee.

In February 2012, the Veteran had another series of Hyalgan injections into his right knee at a VA medical center.  The VA orthopedic physician who gave the Veteran the shots on February 16, 2012 indicated that the Veteran had severe lateral compartment disease of the right knee.

Finally, in May 2014, the Veteran had a fourth VA examination of his right knee.  The Veteran's range of motion included flexion to 130 degrees with pain on motion beginning at 130 degrees but no additional limitations after three repetitions of range of motion, and extension to 10 degrees with no objective evidence of painful motion.  The examiner reported that the Veteran had less movement than normal, pain on movement, deformity, and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpation for the joint line or soft tissue of the knee and normal muscle strength, anterior stability, posterior stability, and medial-lateral stability, with no evidence of a history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had no residual signs or symptoms due to the right knee meniscectomy.  The examiner also indicated that x-rays showed that the Veteran had advanced degenerative joint disease of the right knee.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Board notes that the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 40 percent rating for the right knee DJD under Diagnostic Codes 5010-5262 explicitly contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  As discussed above, the rating under Diagnostic Code 5262 is rating by analogy, and the Veteran's symptoms of pain, limited range of motion, weakness, use of a knee brace, and impact on the Veteran's employment were contemplated by the current 40 percent rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's right knee DJD, and no basis upon which to assign a separate evaluation for the Veteran's right knee DJD, aside from the separate rating for right knee limitation of extension for which Veteran is already entitled and will be discussed in detail under separate subheading.  

The Board notes first that there is no medical evidence of ankylosis in the knee, dislocated cartilage, flexion limited to at least 60 degrees, or genu recurvatum that would support a separate or increased evaluation under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5258 (dislocated cartilage), 5260 (limitation of flexion), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  

Next, with regard to Diagnostic Codes 5257 (recurrent subluxation or lateral instability) and 5259 (removal of semilunar cartilage, symptomatic), the Veteran has some applicable symptoms.  However, evaluation under either of these diagnostic codes would not warrant a rating of 40 percent or higher.  Under Diagnostic Code 5257, the highest possible rating is 30 percent.  Under Diagnostic Code 5259, the highest possible rating is 10 percent.  

The Board also notes that the Veteran is not entitled to separate disability ratings under Diagnostic Codes 5257 or 5259, as that would constitute unlawful pyramiding.  A claimant may not be compensated twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  In this case, the Veteran's rated by analogy under Diagnostic Code 5262, which provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  Nonunion is the "failure of the ends of a fractured bone to unite."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1309 (31st ed. 2007).  Malunion is "union of the fragments of a fractured bone in a faulty position."  Id. at 1115.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain; gait disturbances; and a cosmetically unacceptable deformity.  Id.   Looking to the plain meaning of the terms used in the rating criteria, "disability" means an " incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything to cause such incapacity.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 533.  The Court has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is defined as "any abnormality of, partial or complete loss of, or the loss of function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 936.  Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  

Diagnostic Code 5257 overlaps with Diagnostic Code 5262 by providing rating based, at least in part, on symptoms of instability and subluxation manifested by the right knee DJD.  Diagnostic Code 5259 overlaps with Diagnostic Code 5262 by providing rating based, at least in part, on pain, including functional loss due to pain, painful motion, stiffness, and instability.  Under Diagnostic Code 5259, the word "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  Therefore, assigning separate ratings under Diagnostic Codes 5257 or 5259 would violate the prohibition against pyramiding, as it would compensate the Veteran twice for the same symptomology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

Moreover, Diagnostic Code 5055 (knee replacement) does not apply because the Veteran did not had a complete knee replacement of the right knee.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (finding that the regulation applies only to complete knee replacements, not partial knee replacements).  A higher evaluation rated by analogy under Diagnostic Code 5055 is also not warranted.  Under Diagnostic Code 5055 a 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Although the code does not specifically cite Diagnostic Code 5260 which evaluates flexion, it cites to 5261, which contemplates limitation of extension.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion or impairment of the tibia/fibia.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Codes the Veteran is already being considered under.  Furthermore, rating by analogy could lead to the potentially absurd result of one not undergoing any significant surgery and having substantial flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As stated above, the Veteran's left knee DJD showed no evidence of ankylosis (Diagnostic Code 5256), limitation of extension (Diagnostic Code 5261), or impairment of tibia and fibula (Diagnostic Code 5262).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

Finally, the Board has considered whether staged ratings are appropriate in this case, but finds that that the criteria for a higher evaluation are not met during any period of time that is covered by this claim.  Although the Veteran's symptoms appeared to increase somewhat during the period of appeal, at no time did any of the symptoms meet the criteria for a rating in excess of 40 percent.  As such, staged ratings are not appropriate.  

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's service-connected right knee DJD for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Right Knee Limited Extension 
for the Period of Appeal Prior to December 2, 2002

The Board finds that for the period of appeal from June 11, 2001 to December 2, 2002, the evidence warrants a rating of 20 percent, but no more, for the service-connected right knee limitation of extension under Diagnostic Code 5261.  For a 20 percent rating, extension must be limited to 15 degrees.  

The May 2001 VA examination report indicates that the Veteran's right knee extension was limited to 15 degrees, with pain on motion.  

VA treatment records indicate that in July 2002, the Veteran had full range of motion and muscle strength in his right knee.  It is unclear how thorough this examination was or whether this measurement was done using a goniometer.  In the December 2002 VA examination, however, the right knee extension was limited to 12 degrees, with pain on motion.  

Given the findings of extension limited to 15 degrees, for the period of appeal from June 11, 2001 to December 1, 2002, the Veteran's right knee limitation of extension met the criteria for a 20 percent rating under Diagnostic Code 5261.  There is no evidence that the extension was limited to 20 degrees and accordingly a rating in excess of 20 percent for this period is not warranted.

Right Knee Limited Extension 
for the Period of Appeal from December 2, 2002

For the period of appeal from December 2, 2002, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected right knee limitation of extension under Diagnostic Codes 5010-5260.  For a 20 percent rating, extension must be limited to 15 degrees.  

As noted above, the December 2002 examination reflected right knee extension to 12 degrees.  

In April 2004, a VA physical therapist noted that the Veteran's extension was limited to 5 percent, and assessed the Veteran as having knee pain and weakness.  A hinged brace was ordered for the Veteran's right knee.

In June 2006, a VA doctor reported that the right knee had a full range of motion.  
In the May 2008 VA examination, extension limited by 5 degrees, with pain on motion but no additional limitations after three repetitions of range of motion.  

In the December 2010 VA examination, right knee extension was normal, with pain on motion but no additional limitations after three repetitions of range of motion.  

After falling and injuring his right knee on December 16, 2010, the Veteran could still fully extend the knee.  The Veteran was cleared to return the work the day after his injury with limitations, and was cleared to return to regular duty at work on January 5, 2011.  In a follow-up examination in February 2011, Dr. J.W. reported that the Veteran's extension was limited to approximately 4 degrees.

Finally, in the May 2014 VA examination, extension was limited to 10 degrees with no objective evidence of painful motion.  

The evidence shows that for this period of the appeal, the Veteran's right knee extension more nearly approximated a finding of limitation of extension to 10 degrees.  As such, for the period of appeal from December 2, 2002, the evidence preponderates against the assignment of a 20 percent rating for the Veteran's right knee limitation of extension.  The evidence establishes that the Veteran's symptoms do not more closely approximate extension limited to 15 degrees, which would warrant a 20 percent rating under Diagnostic Code 5261.  Rather, the Veteran's left knee extension was limited to no more than 10 degrees, which warrants a 10 percent rating.  

IV.  Left Knee Claims

Left Knee DJD 
for the Period of Appeal Prior to February 26, 2013

The Veteran's left knee DJD is rated under Diagnostic Codes 5010-5260 for traumatic arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010, represent the diagnostic code used to rate traumatic arthritis.  The second four digits after the hyphen, 5260, represent the diagnostic code for limitation of flexion.  

The Veteran contends that that his left knee problems are due at least in part to his right knee problems.  He asserts that his knee makes a popping and grinding sound and causes him a lot of pain, which were not noted in his May 2005 VA examination.  The Veteran states that the May 2005 VA examination was also flawed because the examining doctor did not have the ability to be fair and did not catch mistakes, including the fact that the Veteran was in the Army (not the Marines).  The Veteran states that he gets injections in his left knee, which may explain the lack of grinding in his knee.  See the October 2004 statement; May 2006 statement; January 2011 statement; April 2012 statement.

The Board has carefully reviewed the evidence of record and finds that, for the period of appeal prior to February 26, 2013, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left knee DJD under Diagnostic Codes 5010-5260.  For a 20 percent rating, flexion of the leg must be limited to 30 degrees.  In this case, the weight of the competent and credible evidence shows that for this period of the appeal, the maximum limitation of flexion in the Veteran's left knee was to 80 degrees.  

The Board finds that the left knee DJD does not more nearly approximate limitation of flexion to 30 degrees.  VA treatment records indicate that the Veteran underwent a partial medial meniscectomy of his left knee on January 6, 2005.  In the June 2005 rating decision, the Veteran was granted a 100 percent disability evaluation for the period between January 6, 2005 and February 28, 2005, based on surgical treatment necessitating convalescence.  A 10 percent evaluation for the Veteran's left knee DJD was assigned from March 1, 2005.  

In March 2005, the Veteran reported feeling "100 percent better since surgery," noting that although he still had occasional pain, he had no complaints.  

The Veteran was afforded a VA examination of his left knee in May 2005.  The Veteran reported symptoms of aching pain, weakness, instability, and fatigability and lack of endurance, and no symptoms of swelling, heat and redness, or locking.  The Veteran used a brace on his knee.  The examiner reported that the Veteran did not have a dislocation or subluxation.  His gait was antalgic, favoring the left knee, and he had no swelling.  Left knee flexion was limited to 80 degrees, with pain, and limited to 75 degrees after fatigue.  Left knee extension was to 180 degrees.  The Veteran's medial and lateral collateral ligaments were stable, but the Veteran complained of pain in the valgus.  X-rays showed mild osteoarthritis in the lateral knee joint compartment with mild degenerative change seen at the patellofemoral joint and significant marginal spurring of the distal femur and proximal tibia.  There was also some tiny joint effusion seen.  The x-rays were compared to x-rays taken in April 1999 and the examiner indicated that the Veteran's osteoarthritis had worsened slightly since the April 1999 x-rays.  

VA treatment records indicate that in July 2005, the Veteran complained of popping in his left knee.  On physical examination, the left knee had positive patellofemoral crepitus, range of motion to 130 degrees, positive quadriceps atrophy particularly of the vastus medialis, and was tender to palpation over the lateral facet.  The Veteran was negative for varus and valgus laxity and negative for joint line tenderness.

In June 2006, the Veteran complained of constant aching in his knee and thought it was getting worse.  The VA doctor reported that the knee had a full range of motion and no effusion, heat, or inflammation.  

The Veteran sought treatment at a private medical facility in October 2006 for a left knee pain without identifiable injury or trauma.  The Veteran stated that he was walking and throughout the day, the left knee progressively worsened.  The physician assistant, A.H., reported that there was no effusion, instability, or laxity, but appreciated tenderness at the medial joint line of the knee.  The Veteran had some pain with extension and was unable to fully flex at the knee.  In a follow-up exam, Dr. C.L. noted that the Veteran had laxity of the left medial joint and crepitus.  An MRI of the Veteran's left knee taken by Dr. R.O., on referral from Dr. C.L., indicated that the posterior horn of the medial meniscus was truncated, with abnormal signal within the meniscus communicating to the superior surface.  Dr. R.O. opined that the abnormal horn was more likely related to previous meniscal tear surgery.  There was also significant cartilage loss and bony productive changes involving all three joint spaces, with greater involving of the medial joint space, but significantly involving the lateral and patellofemoral joints.  Finally, there was a miniscule Baker cyst.  In November 2006, Dr. G.H. reported that the Veteran's left knee had a fair amount of patellofemoral crepitus, medial joint pain, and a small effusion.  The Veteran was treated with Orthovisc injections.

In April 2007, the Veteran had 2 Euflexxa injections in his left knee.  In November and December 2007, the Veteran a series of 3 Euflexxa injections in his left knee.

In May 2008, the Veteran underwent another VA examination of his left knee.  The Veteran reported symptoms of stiffness, weakness, incoordination, decreased speed of joint motion, swelling, popping, fatigue, repeated effusions, and moderate flare-ups of joint disease every 2 or 3 weeks.  The Veteran indicated that he always used a brace on his knee, and that he had missed 1 week from work during the last 12-month period due to knee problems.  The examiner reported that that the Veteran had an antalgic gait, and his knee had moderate crepitus with movement, mild tenderness to palpation, and mild guarding of movement.  The Veteran's knee showed no clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  Flexion was to 100 degrees and extension was normal, with pain on motion but no additional limitations after three repetitions of range of motion.  X-rays showed a mild progression of the marginal spurring of the distal and anterior aspect of the femur on the left side, and mild to moderate osteoarthritis of the lateral portion of the left knee as well as calcification of the medial collateral ligament.  There was no x-ray evidence of effusion, no abnormal soft tissue metallic densities, and the loose bodies on the left side were stable.  

In 2008 and 2009, the Veteran had two series of Hyalgan injections to his left knee.  In July 2009, at the time of one of his Hyalgan injections, the Veteran's left knee had full extension and flexion to 120 degrees.

The Veteran had a third VA examination of his left knee in December 2010.  The Veteran reported symptoms of pain, stiffness, weakness, and inflammation including warmth, redness, swelling, and tenderness, with moderate flare-ups of joint disease every 3 to 6 months.  The Veteran also stated that he had missed 8 to 10 days of work in the past year due to knee pain.  Upon physical examination, the examiner found that the Veteran had mild grinding, and no crepitation, clicks or snaps, instability, patellar abnormality, or meniscus abnormality.  Left knee flexion was to 130 degrees and extension was normal, with no evidence of pain on motion.  There was no ankylosis, effusion, laxity, or lateral instability.  The diagnosis was post-left knee meniscal repair with x-ray evidence (taken in May 2008) of mild to moderate degenerative joint disease.   

In the lay statements submitted in January 2011, C.C. stated that she saw the Veteran's left knee becoming twisted and deformed.  B.F. stated that she saw the Veteran limping and expressing discomfort due to walking and playing with his children.  She stated that she saw him grimacing as he tried to play with his children and that his knees were often swollen.

In May 2011, VA x-rays of the left knee showed similar changes to the right knee x-ray taken the same day, although not quite as severe.  There was medial compartment narrowing with degenerative spurring around the left knee and posterior patella (the right knee showed extremely advanced degenerative spurring in the right posterior patella with narrowing of the patellofemoral space).  On the left side there was a possibility of a loose body anteriorly and the joint space was entertained.  The changes around the patella and patellofemoral space were almost equal in severity to the amount of abnormality noted in the right knee.  The VA radiologist's impression was of advanced degenerative joint disease, noting that it had progressed since the May 2008 examination.  

VA treatment records document that in June 2011, the Veteran had 2 Hyalgan injections in his left knee.  

In February 2012, the Veteran had another series of Hyalgan injections into his left knee.  The VA orthopedic physician who gave the Veteran the injections on February 16, 2012 reported that the Veteran had moderately severe tricompartment arthritis in his left knee.

The competent and credible evidence establishes that for the period of appeal prior to February 26, 2013, the Veteran's flexion was limited to no more than 75 degrees.  As such, for the period of appeal prior to February 26, 2013, the Veteran's left knee DJD did not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 5260.  

Thus, the Board also finds that for the appeal period prior to February 26, 2013, the evidence preponderates against the assignment of a 20 percent rating for the Veteran's left knee DJD.  The evidence establishes that although the Veteran's symptoms appeared to worsen during this time period, they do not more closely approximate flexion limited to 30 degrees, which would warrant a 20 percent rating under Diagnostic Code 5260.  Rather, the Veteran's left knee flexion was limited to no more than 75 degrees, which warrants a 10 percent rating.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Board notes that the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board finds that the Veteran's current 10 percent disability rating for the left knee DJD takes into consideration and incorporates any additional functional loss due to pain.  The left knee DJD has not been shown to produce impairment of flexion that would warrant ratings higher than 10 percent.  See DeLuca; supra.  The current limitation of flexion of the left knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Codes 5010-5260.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's left knee DJD prior to February 26, 2013, and no basis upon which to assign a separate evaluation for the Veteran's DJD under Diagnostic Codes 5256 (ankylosis), 5258 (dislocated cartilage), 5261 (limitation of extension), 5262 (impairment of tibia and fibula), or 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of ankylosis in the left knee, dislocated cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

Moreover, Diagnostic Code 5055 (knee replacement) does not apply because the Veteran did not had a complete knee replacement until after this period of the appeal.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (finding that the regulation applies only to complete knee replacements, not partial knee replacements).  An increased evaluation rated by analogy under Diagnostic Code 5055 is also not warranted.  Under Diagnostic Code 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Although the code does not specifically cite Diagnostic Code 5260 which evaluates flexion, it cites to 5261, which contemplates limitation of extension.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion or impairment of the tibia/fibia.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Codes the Veteran is already being considered.  Furthermore, rating by analogy could lead to the potentially absurd result of one having significant flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As stated above, the Veteran's left knee DJD showed no evidence of ankylosis (Diagnostic Code 5256), limitation of extension (Diagnostic Code 5261), or impairment of tibia and fibula (Diagnostic Code 5262).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

The Board does, however, find that a separate rating of 10 percent under Diagnostic Code 5259 is warranted for the left knee DJD for the appeal period prior to February 26, 2013.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  Here, the Veteran underwent a partial medial meniscectomy in January 2005 (and was granted convalescence until March 1, 2005).  The competent and credible evidence shows that the Veteran's left knee was symptomatic until February 26, 2013.  The Veteran was consistently found to have an antalgic gait, as well as some mild grinding and mild guarding.  For instance, in the May 2005 VA examination, the examiner reported that the Veteran's gait was antalgic, favoring the left knee.  In the May 2008 VA examination, the examiner reported that that the Veteran had an antalgic gait, and his knee had moderate crepitus with movement, mild tenderness to palpation, and mild guarding of movement.  In the December 2010 VA examination, the examiner found that the Veteran had mild grinding.  The symptoms of altered gait, grinding and guarding are not contemplated by Diagnostic Code 5260 as that code only contemplates limitation of motion.  Accordingly as the Board finds a separate rating does not violate the rule against pyramiding, a separate 10 percent rating is warranted.  See 38 C.F.R. § 4.14.  The Board notes that 10 percent is the highest schedular rating under Diagnostic Code 5259.

Finally, the Board has considered whether staged ratings are appropriate with regard to the left knee DJD, but finds that that the criteria for a higher evaluation are not met during any period of time prior to February 26, 2013.  Although the Veteran's symptoms appeared to increase somewhat during the period of appeal, at no time did any of the symptoms meet the criteria for a rating in excess of 10 percent.  As such, staged ratings are not appropriate for the Veteran's left knee DJD.  

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected left knee DJD for the period of appeal prior to February 26, 2013.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, a separate 10 percent rating for left knee DJD under Diagnostic Code 5259 is warranted for the period of appeal prior to February 26, 2013.

Left Knee Instability
for the Period of Appeal Prior to February 26, 2013

The Board notes that this rating under Diagnostic Code 5257 was in effect from May 10, 2005 to February 26, 2013.  The Board finds that for the entire period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left knee recurrent subluxation or lateral instability under Diagnostic Code 5257.  For a 20 percent rating, the subluxation or instability must be moderate.  In this case, the weight of the competent and credible evidence shows that the Veteran's lateral instability was slight.  

In the May 2005 VA examination, the Veteran reported symptoms of weakness, instability, and fatigability.  The Veteran used a brace on his knee.  The examiner reported that the Veteran did not have a dislocation or subluxation.  His gait was antalgic, favoring the left knee, and he had no swelling.  The Veteran's medial and lateral collateral ligaments were stable, but the Veteran complained of pain in the valgus.  

In July 2005, the Veteran's left knee was negative for varus and valgus laxity and negative for joint line tenderness.

Medical records from a private facility indicate that in October 2006, the Veteran's left knee had no instability or laxity, but there was tenderness at the medial joint line of the knee.  In a follow-up examination, the Veteran had laxity of the left medial joint and crepitus.  

In the May 2008 VA examination, the Veteran reported symptoms including stiffness, weakness, and incoordination.  The Veteran indicated that he always used a brace on his knee.  The examiner reported that that the Veteran's knee did not show instability.  There was no x-ray evidence of effusion, no abnormal soft tissue metallic densities, and the loose bodies on the left side were stable.  

In the December 2010 VA examination, the Veteran reported symptoms including stiffness, weakness, and inflammation.  The examiner found that there was no left knee instability.  

The evidence shows that for this period of the appeal, the Veteran's instability was slight.  Although the Veteran complained of weakness and instability and used a brace, objective testing was negative and there was no evidence of subluxation during the period of appeal.  As such, for the entire period of appeal (from May 10, 2005 to February 26, 2013), the Veteran's left knee instability did not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 5257.  





Left Knee Replacement Residuals
for the Period of Appeal from April 1, 2014 to August 17, 2014

The Board notes that on February 26, 2013, the Veteran had left total knee replacement surgery.  Subsequently, an April 2013 rating decision evaluated the Veteran's left knee replacement residuals under Diagnostic Code 5055, for prosthetic replacement of knee joint.  The Veteran was assigned a 100 percent disability rating for a year following surgical implantation of the prosthetic knee, from February 26, 2013 to March 31, 2014.  A 30 percent evaluation was assigned for the period of appeal beginning on April 1, 2014.

For the period of appeal from April 1, 2014 to August 17, 2014, the record demonstrates the requisite manifestations for a rating of 60 percent for the service-connected left knee replacement residuals under Diagnostic Code 5055.  For a 60 percent rating or greater, there must be chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The Board finds that the left knee replacement residuals more nearly approximates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In May 2014, the Veteran had a fourth VA examination of his left knee.  The Veteran's range of motion included flexion to 115 degrees with pain on motion beginning at 115 degrees but no additional limitations after three repetitions of range of motion, and normal extension with no objective evidence of painful motion.  The examiner reported that the Veteran had less movement than normal, pain on movement, swelling, deformity, and interference with sitting, standing, and weight-bearing.  The Veteran had normal muscle strength, anterior stability, posterior stability, and medial-lateral stability, with no evidence of a history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had no residual signs or symptoms due to the left knee meniscectomy, but that he did have residuals from the left knee total joint replacement surgery, consisting of chronic severe painful motion or weakness.  The examiner also indicated that the left knee prosthesis continued to occupy a satisfactory position.  

The competent and credible evidence establishes that for the period of appeal from April 1, 2014 to August 17, 2014, the Veteran's left knee replacement residuals met the criteria for a 60 percent rating under Diagnostic Code 5055.  The May 2014 VA examiner indicated that the Veteran had chronic residuals consisting of severe painful motion or weakness.  Importantly, the VA examiner also specified that the Veteran had no residuals or symptoms due to his 2006 meniscectomy.  The Board finds the VA examiner to be competent and credible.  As such, the left knee replacement residuals warrants a 60 percent rating under Diagnostic Code 5055.

The Board notes that 60 percent is the maximum rating under Diagnostic Code 5055; therefore, the Veteran cannot receive a higher rating under this Code.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  The Board observes, however, that the 60 percent rating for the left knee replacement residuals for this period of the appeal contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  The rating under Diagnostic Code 5055 specifically contemplates pain and weakness in the rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263. In this regard, the Board notes that while 38 C.F.R. § 4.71a, DC 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a, DC 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban, 6 Vet. App. at 261-62 (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  In this case, however, examination in May 2014 did not reflect any instability on anterior, posterior or medial-lateral stability testing and there was no evidence of a history of recurrent subluxation.  Furthermore, the Board notes that a 60 percent rating evaluation is the maximum evaluation permitted under the amputation rule. See 38 C.F.R. § 4.68 ("The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation."); 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, 5164 (providing 60 percent evaluations for amputation of the middle or lower thirds of the thigh, amputation of leg with defective stump and thigh amputation recommended and amputation of the leg not improvable by prosthesis controlled by natural knee action).  

In sum, a rating of 60 percent under Diagnostic Code 5055 is warranted for the period of appeal from April 1, 2014 to August 17, 2014.

Left Knee Surgery Convalescent Period

On August 18, 2014, the Veteran underwent a surgical revision of his February 2013 left knee replacement surgery to correct a loose tibial tray.  Subsequently, an October 2014 rating decision assigned a temporary evaluation of 100 percent to the Veteran's left knee replacement residuals, based on surgical treatment necessitating convalescence, for the period from August 18, 2014 to September 30, 2014.  

The Veteran requests an extension of his temporary total disability (100 percent) rating to extend to November 30, 2014.

A total schedular disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a veteran underwent a surgical procedure necessitating at least one month of convalescence and may be continued for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release.  Such a total rating may be extended as for one, two, or three months beyond the initial three months.  Extensions of one or more months up to six months beyond the initial six months period may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.  As directed by 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

Here, the Veteran submitted a treatment note from his VA orthopaedic physician, Dr. L.L., indicating that the Veteran's convalescence period was from August 19, 2014 through November 30, 2014.  The Veteran was permitted to return to work with restrictions on December 1, 2014.

As such, the Board finds that under the provisions of 38 C.F.R. § 4.30, an extension of a temporary total disability rating the Veteran's convalescence following left knee surgery is warranted for the period from August 18, 2014 to November 30, 2014 . 

Left Knee Replacement Residuals 
for the Period of Appeal from December 1, 2014.

For the period of appeal from December 1, 2014, the record demonstrates the requisite manifestations for a rating of 60 percent for the service-connected left knee replacement residuals under Diagnostic Code 5055.  For a 60 percent rating, there must be chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The Board finds that resolving all reasonable doubt in favor of the Veteran, the left knee replacement residuals more nearly approximates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

In October 2014, six weeks after the revision surgery, the Veteran reported that he was progressing well and that some days he has pain but some days he did not have pain.  Upon physical examination, he had +1 effusion of the knee, flexion to 110 degrees, and extension to 10 degrees.  The treating doctor indicated that there was complete stability medially and minimal opening laterally throughout the range of motion.

An October 2014 statement from the Veteran indicated that he was undergoing rehabilitation for his left knee and hoped to return to work in November.  He noted he had serious problems with both knees and wished he never had the replacement surgery as the knee is still painful.

Dr. L.L.'s treatment note indicates that the veteran was convalescing through November 1, 2014, and that he could return to work with restrictions of walking no more than one-fourth of a mile starting on December 1, 2014.

There is limited evidence for the period after the temporary total rating.  However, considering the Veteran's lay statement of severe pain, the finding of pain and continued limitation of motion even after another revision surgery and resolving all reasonable doubt in the Veteran's favor, the Board will continue the 60 percent evaluation under Diagnostic Code 5055 for the period of appeal from December 1, 2014.  

The Board notes that 60 percent is the maximum rating under Diagnostic Code 5055; therefore, the Veteran cannot receive a higher rating under this Code.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  The Board observes, however, that the 60 percent rating for the left knee replacement residuals for this period of the appeal contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  The rating under Diagnostic Code 5055 specifically contemplates pain and weakness in the rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263. As noted above separate evaluations for symptoms of instability may not violate the rule against pyramiding.  See Esteban, 6 Vet. App. at 261-62 (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  For this period records from October 2014 did not reflect any instability and as explained above, a 60 percent rating evaluation is the maximum evaluation permitted under the amputation rule. See 38 C.F.R. § 4.68 ("The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation."); 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, 5164 (providing 60 percent evaluations for amputation of the middle or lower thirds of the thigh, amputation of leg with defective stump and thigh amputation recommended and amputation of the leg not improvable by prosthesis controlled by natural knee action).  

In sum, a rating of 60 percent under Diagnostic Code 5055 is warranted for the period of appeal from December 1, 2014.

V.  Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, limited range of motion, instability, and residuals of knee replacement surgery are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.



ORDER

An increased rating in excess of 40 percent for right knee DJD is denied.

For the period from May 31, 2001, to December 1, 2002, an increased rating of 20 percent, but no more, for right knee limitation of extension is granted.

For the period of appeal from December 2, 2002, a rating in excess of 10 percent for right knee limitation of extension is denied.

For the period of appeal prior to February 26, 2013, a rating in excess of 10 percent for left knee DJD is denied.

For the period of appeal from May 10, 2005, to February 26, 2013, a separate rating of 10 percent for left knee symptomatic removal of semilunar cartilage under Diagnostic Code 5259 is granted.

For the period of appeal prior to February 26, 2013, a rating in excess of 10 percent for left knee instability is denied.

For the period of appeal from April 1, 2014 to August 17, 2014, an increased rating of 60 percent for left knee replacement residuals is granted.

An extension of a temporary total disability rating for convalescence following an August 18, 2014 left knee surgery until November 30, 2014 is granted.

For the period of appeal from December 1, 2014, an increased rating of 60 percent for left knee replacement residuals is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


